COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
                                                                  No. 08-08-00032-CV
                                                 §
                                                                    Appeal from the
 IN THE INTEREST OF M.T.E., JR. and              §
 T.L.E., MINOR CHILDREN                                       330th Judicial District Court
                                                 §
                                                                of Dallas County, Texas
                                                 §
                                                                   (TC# 06-20518-Y)
                                                 §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of jurisdiction. Finding that Appellant did not timely file a notice

of appeal, we dismiss the appeal for want of jurisdiction.

       A civil appeal is perfected when the notice of appeal is filed. TEX .R.APP .P. 26.1;

Restrepo v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--

El Paso 1995, no writ)(applying former TEX .R.APP .P. 40(a)(1)). When no motion for new trial

or request for findings of fact and conclusions of law is filed, the notice of appeal must be filed

within thirty days after the judgment is signed. TEX .R.APP .P. 26.1; Restrepo, 892 S.W.2d at 238.

When motion for new trial is timely filed, or a party timely files a request for findings of fact and

conclusions of law, the notice of appeal is due ninety days after the judgment is signed. See

TEX .R.APP .P. 26.1(a). An untimely notice of appeal will be considered timely if it is filed within

fifteen days after the due date and includes a reasonable explanation for the appellant’s failure to

file on the due date. See TEX .R.APP .P. 26.3; Vergburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).

         The judgment in this case was entered August 8, 2007. Appellant did not file a motion

for new trial, or a request for findings of fact and conclusions of law. Therefore, the notice of

appeal was due to be filed not later than September 7, 2007. Appellant did not file a notice of

appeal until October 5, 2007, and was therefore untimely. See TEX .R.APP .P. 26.1. By letter

dated June 5, 2008, the clerk of this Court notified Appellant in writing of our intent to dismiss

the appeal for want of jurisdiction absent a response, within ten days of the notice, showing

grounds why the appeal should continue. Appellant has not responded to our notice.

Accordingly, we dismiss the appeal for want of jurisdiction.



September 11, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                                 -2-